 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   ANDRE KENNETH STUCKEY,                       Case No. 1:18-cv-01557-SAB (PC)

12                 Plaintiff,                     ORDER DIRECTING CLERK OF COURT TO
                                                  RANDOMLY ASSIGN A DISTRICT JUDGE
13          v.                                    TO THIS ACTION

14   J. JUAREZ, et al.,                           FINDINGS AND RECOMMENDATION
                                                  RECOMMENDING DISMISSAL OF
15                 Defendants.                    CERTAIN CLAIMS

16                                                (ECF No. 15)

17                                                THIRTY DAY DEADLINE

18

19         Plaintiff Andrew Kenneth Stuckey is appearing pro se and in forma pauperis in this civil

20 rights action pursuant to 42 U.S.C. § 1983. The Court screened Plaintiff’s two previously filed

21 complaints, and granted Plaintiff leave to either file a second amended complaint or notify the

22 Court of Plaintiff’s intent to proceed on the claim the Court found to be cognizable. (ECF Nos.

23 12, 14.) Currently before the Court is Plaintiff’s second amended complaint filed June 7, 2019.

24 (ECF No. 15.)

25                                                I.

26                                SCREENING REQUIREMENT

27         The Court is required to screen complaints brought by prisoners seeking relief against a

28 governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).


                                                  1
 1 The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

 2 legally “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or

 3 that “seek[] monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

 4 1915(e)(2)(B).

 5           A complaint must contain “a short and plain statement of the claim showing that the

 6 pleader is entitled to relief . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 7 required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 8 conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

 9 555). Moreover, Plaintiff must demonstrate that each defendant personally participated in the

10 deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

11           Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings

12 liberally construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d

13 1113, 1121 (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be

14 facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

15 that each named defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss

16 v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant

17 has acted unlawfully” is not sufficient, and “facts that are ‘merely consistent with’ a defendant’s

18 liability” fall short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d

19 at 969.
20                                                   II.

21                  ALLEGATIONS IN THE SECOND AMENDED COMPLAINT

22           The Court accepts Plaintiff's allegations in the complaint as true only for the purpose of

23 the sua sponte screening requirement under 28 U.S.C. § 1915.

24           Plaintiff is in the custody of the California Department of Corrections and Rehabilitation

25 (“CDCR”) and is currently housed at Pelican Bay State Prison. Plaintiff brings this action

26 against the following Defendants: (1) Sergeant J. Juarez (“Juarez”); (2) Sergeant J. Pereira
27 (“Pereira”); (3) Sergeant Peacock (“Peacock”); (4) Lieutenant Chanelo (“Chanelo”); (5) Officer

28 T. Reyna (“Reyna”); (6) Officer J. Fernandez (“Fernandez”); (7) Officer J. Velasquez


                                                     2
 1 (“Velasquez”); (8) Officer Schlichting (“Schlichting”); (9) Officer I. Maldonado (“Maldonado”);

 2 (10) Officer Marquez (“Marquez”); (11) Officer Salcedo (“Salcedo”); (12) Officer Gaddis

 3 (“Gaddis”); (13) Officer Tafoya (“Tafoya”); (14) Nurse Vitto (“Vitto”); (15) Nurse Palomino

 4 (“Palomino”); and 16) Doctor I. Patel (“Patel”). All Defendants are alleged to have been

 5 employees at Kern Valley State Prison (“KVSP”) at the time relevant to this complaint. The

 6 incidents alleged in the complaint occurred while Plaintiff was housed at KVSP.

 7              A.       Plaintiff’s Deliberate Indifference Claim for Failure to Protect
 8              In summary, Plaintiff argues that Defendants Juarez, Pereira, Maldonado, Reyna,

 9 Velasquez, Fernandez, and Schlichting failed to secure the yard during a “code 1” alarm and

10 allowed Inmate Andre Poumele (“Inmate Poumele”) to get up from the prone position without

11 shooting him, and watched as he ran at least sixty (60) feet to where Plaintiff was laying, and

12 watched as Inmate Poumele attacked Plaintiff without a single shot being fired. Plaintiff argues

13 these Defendants disregarded yard policies and failed to neutralize Inmate Poumele, allowing the

14 attack to continue.

15              Prior to the attack, KVSP’s yard policy required inmates to go in the prone position when

16 there is a disturbance in the yard, and Plaintiff states that any inmate that refuses will be seen as

17 the aggressor and immediately shot without warning and each building had a sign stating no

18 warning shot will be fired. Plaintiff highlights that 2014 was a very violent year at KVSP in

19 terms of race-based conflicts, disturbances, and riots, with many race-based conflicts occurring
20 in the large recreation yard. Plaintiff alleges Defendants Juarez, Pereira, Maldonado, Reyna,

21 Velasquez, Fernandez, and Schlichting were on scene for most or all of the race-based incidents

22 that had occurred in the recreation yard.

23              On October 22, 2014, an inmate named Joey Maiava (“Inmate Maiava”) rushed into the

24 dining hall office and slammed the door behind him. An Officer Armenta gave a verbal order for

25 Inmate Maiava to get out of the office, and the inmate responded: “I cant [sic] those

26 motherfuckers are trying to kill me.”1 Inmate Maiava, who Plaintiff identifies as Samoan,
27
     1
         When quoting Plaintiff’s complaint, the Court may alter the capitalization herein for ease of reading.
28


                                                                 3
 1 pointed at two black inmates who were in the area. Kitchen cook Armenta again ordered Inmate

 2 Maiava to get out of the office. Inmate Maiava repeatedly said he couldn’t because the other

 3 inmates were going to stab him.

 4          An Officer Nuno then attempted to enter the office but Inmate Maiava was holding the

 5 door shut. Kitchen cook Armenta activated her personal alarm. Officer Nuno forced his way

 6 into the office and tried to restrain Inmate Maiava who resisted. Responding Officers Cortina,

 7 Campas, and Bennet arrived to assist Officer Nuno in applying restraints to Inmate Maiava who

 8 then became combative and started yelling “they’re trying to kill me,” and the officers then

 9 forced Inmate Maiava to the ground where they placed restraints on him. While conducting a

10 body search, officers found a weapon and narcotics. Plaintiff alleges that officers Cortina,

11 Campas, Bennett, and kitchen cook Armenta then realized this was a race-based conflict.

12          Defendant Juarez and then Pereira arrived and were informed of the incident. Plaintiff

13 claims at this point, Juarez and Pereira were aware that the incident was a race-based conflict.

14 Defendant Juarez instructed officers P. Marin and S. Ochoa to escort Inmate Maiava to the A-

15 yard program office through the recreation yard. While escorting Inmate Maiava, all of the

16 inmates in the recreational yard were in the prone position in the grass. “Plaintiff, who is black,

17 was located in the ‘black’ area in front of the Building Four.” “Inmate Poumele, who is Samoan

18 (other), was located in the ‘other’ area in between Building Two (2) and Building Three (3).”

19 Plaintiff states there was a sixty (60) to eighty (80) yard distance between him and Inmate
20 Poumele. Juarez and Pereira watched as officers P. Marin and S. Ochoa escorted Inmate Maiava

21 through an area in the yard between where Plaintiff and Inmate Poumele was laying. Plaintiff

22 alleges Defendants Juarez and Pereira failed to instruct Defendants Maldonado, Reyna,

23 Velasquez, Fernandez, and Schlichting to secure the area between the black inmates and other

24 inmates, despite their personal knowledge of the large number of race-based conflicts in the

25 recreational yard in 2014.

26          While being escorted through the yard, Inmate Maiava yelled something in his native

27 language to Inmate Poumele, who got up from the prone position and ran toward Plaintiff. At

28 this point Plaintiff alleges that “none of the Defendants ordered Inmate Poumele to get down;


                                                    4
 1 and they did not shoot or try to neutralize him.” (ECF No. 15 at 10.)2 Plaintiff was laying in the

 2 prone position with his back to Inmate Poumele who ran approximately sixty (60) to eighty (80)

 3 yards to where Plaintiff was laying and cut Plaintiff’s head three times with an inmate

 4 manufactured weapon which appeared to be a razor blade with a string forming a makeshift

 5 handle. Plaintiff states the attack lasted approximately thirty to forty seconds. Plaintiff alleges

 6 none of the Defendants attempted to stop Inmate Poumele as he ran and attacked Plaintiff and

 7 that they all just watched in a passive manner while the attack continued for thirty to forty

 8 seconds. Plaintiff claims the Defendants had the ability to protect Plaintiff while being attacked,

 9 but they “chose not to” by not utilizing their weapons. Plaintiff emphasizes that thirty to forty

10 seconds was more than enough time for Defendants to deploy weapons, but “they just stood

11 there, idle, and did nothing but watch the attack.” Plaintiff argues that regardless of whether

12 Defendants knew it was a race-based conflict, the fact that he was being attacked for thirty to

13 forty seconds only 10-20 yards from where they were standing would have put any officer on

14 notice to deploy weapons, even without supervisory instructions.3

15            After the other black inmates witnessed the attack for thirty to forty seconds without

16 officer intervention, they jumped up to protect Plaintiff. Plaintiff states it was only at this point

17 that Juarez announced a “code two” on the radio instructing the officers to form a skirmish line,

18 and then Pereira instructed the officers to move forward toward the rioting inmates. Then,

19 Inmate Bautista witnessed “Inmate Poumele being neutralized by several black inmates,” and got
20 up from the prone position to help Poumele. It was only then that Defendants Maldonado,

21 Reyna, Velasquez, Schlichting, and Fernandez began to deploy their weapons. Juarez then

22 announced a code three on the radio.

23            Defendant Maldonado used a non-lethal weapon (40mm multi-launcher) aimed at the

24 right thigh area of a black inmate named Ellis, but did not aim at the aggressor of the situation,

25 Inmate Poumele. Defendant Maldonado was fifteen feet away from the fight scene between

26   2
        In the originally filed complaint, Plaintiff stated the Defendants did in fact yell to get down at this point, a
     discrepancy addressed in the Court’s previous screening order as discussed below, infra Section III(A)(2).
27
     3
         The description of the attack as lasting thirty to forty seconds is a fact not included in the previously filed
28 complaints, a fact which Plaintiff now repeatedly emphasizes in the second amended complaint.


                                                              5
 1 Inmate Poumele and the black inmates. Defendant Reyna used another non-lethal weapon (MK-

 2 9 foam solution canister) and aimed at the neck and head area of two black inmates named Ellis

 3 and Crathin, bit did not aim at Inmate Poumele. Schlichting, Velasquez, and Fernandez, who

 4 were twenty feet away from the fight scene between Inmate Poumele, Bautista, and the black

 5 inmates, used CN tactical grenades and tossed them in the area of the fight scene. The force

 6 from the weapons “had the desired effect” and caused the black inmates to separate from Inmate

 7 Poumele and Bautista “who all proned out in the grass.” The officers then performed a “cuff and

 8 cover restraint sweep” on “all involved and non-involved” inmates in the yard and dining area.

 9          At approximately 9:45 a.m., the Investigative Services Unit (“ISU”), inclusive of

10 Defendants Chanelo, Peacock, Gaddis, Tafoya, and Marquez, arrived at the scene. Chanelo,

11 Gaddis, and Tafoya established a perimeter around the area with yellow crime scene tape.

12 Chanelo and Gaddis identified evidentiary items by placing yellow evidence markers next to

13 each item. Chanelo photographed the crime scene and all inmates identified as being involved in

14 the altercation. Tafoya assisted Chanelo by collecting evidentiary items, and upon completion,

15 Chanelo returned to the ISU office where he downloaded digital photographs to the ISU

16 evidence computer. Chanelo copied the photographs to a blank CD-R, and secured the evidence

17 into the ISU room. Defendant Tafoya returned to the ISU office to process photos and other

18 evidence. During the processing of the crime scene, a weapon consisting of a razor blade and

19 string handle was found, which is the same weapon that Plaintiff saw Inmate Poumele with when
20 he attacked Plaintiff.

21          Plaintiff informed Defendants Chanelo, Peacock, Salcedo, Marquez, Gaddis, and Tafoya

22 that he had been cut in the head three times, however Plaintiff states they failed to interview him

23 as to the exact cause of the injuries and failed to inquire as to who the attacker was. Plaintiff

24 notes that Samoan Inmate Poumele was interviewed as to the exact cause of his injuries and who

25 injured him.     Inmate Maiava and Inmate Poumele were charged with rules violations for

26 possession of a weapon. Inmates Thomas and Talley were charged with battery on an inmate.
27 All other inmates, including Plaintiff, were charged with participation in a riot, and Plaintiff was

28 found not guilty of such charge on December 2, 2014.


                                                     6
 1          Plaintiff states that all of the Defendants named above were deliberately indifferent to

 2 Plaintiff’s safety, resulting in his injuries.

 3          B.      Plaintiff’s Claim for Deliberate Indifference Relating to Medical Injuries

 4          Plaintiff claims that Defendants Vitto, Palomino, nurses in the prison, and Defendant

 5 Patel, a doctor, were deliberately indifferent to Plaintiff’s injuries, refused to refer him to a

 6 doctor trained in dealing with head injuries, and delayed his head x-rays for a year after they

 7 were ordered by another doctor. Along with other medical staff, Vitto and Palomino responded

 8 to the incident at approximately 9:50 a.m. and completed medical reports for all involved

 9 inmates. Defendant Vitto documented Plaintiff’s head injuries on the medical report. At this

10 point Plaintiff had blood streaming from his injuries, was experiencing pain in his head. Vitto

11 notified Palomino of Plaintiff’s head injuries, and Plaintiff states he notified “Defendants” that

12 he was experiencing severe head pain. Plaintiff asked Vitto and Palomino if they could refer him

13 to a doctor so his head wounds could be evaluated, but Vitto and Palomino refused to refer

14 Plaintiff to a doctor.

15          Between October 22, 2014, and November 2, 2014, Plaintiff submitted several medical

16 sick call request slips stating that he was experiencing head pain. Between these dates, Plaintiff

17 met with Palomino and notified her that he was experiencing severe pain and asked her to refer

18 him to a doctor who could evaluate the head injuries.

19          On November 3, 2014, Plaintiff was “finally referred” to a doctor by another nurse

20 named B. John.        From November 3, 2014 to November 19, 2014, Plaintiff continuously

21 complained of severe head pains to Palomino and nurse B. John. Plaintiff explicitly states B

22 John is not named as a party.

23          On November 20, 2014, Plaintiff “finally received” an x-ray of his skull from Doctor

24 Akanno. On November 25, 2014, Doctor Akanno scheduled an x-ray skull exam follow-up so

25 Plaintiff could get a CAT scan to see if he had an occult fracture or intracranial injuries. Plaintiff

26 also explicitly states Doctor Akanno is not named as a party in his lawsuit.
27          In December of 2014, Plaintiff was moved to the B-yard in KVSP and Defendant Patel

28 was the doctor assigned to this yard. Plaintiff states Patel was in charge of following up on any


                                                      7
 1 previous orders by other doctors. From November 29, 2014, to May of 2016, Plaintiff met with

 2 Patel several times notifying him that he was experiencing severe head pains and that he needed

 3 to receive a CAT scan so he could determine if he had an occult fracture or intracranial injury,

 4 which Plaintiff claims was ordered by Doctor Akanno. Plaintiff claims Patel refused to follow

 5 up on Doctor Akanno’s previous order and refused to schedule the CAT scan. To this date,

 6 Plaintiff has not received the CAT scan, and still suffers head pains ranging from “migraines to

 7 feelings he can’t explain.”

 8          C.      Plaintiff’s Equal Protection Claim

 9          Plaintiff claims that Defendants Chanelo and Peacock violated Plaintiff’s equal protection

10 rights when they ordered all the black inmates, including Plaintiff, to be strip-searched and

11 ordered all of their personal clothing and property to be destroyed, while they did not strip-search

12 the other inmates, including Inmates Maiava, Poumele, and Bautista, and allowed them to keep

13 their personal clothing and property, rather than taking the items for evidence. Plaintiff claims

14 the discriminatory effect and intent of Defendants Chanelo and Peacock violated Plaintiff’s

15 rights under the Equal Protection Clause of the Fourteenth Amendment.

16          D.      Relief Requested

17          Plaintiff requests a jury trial and is seeking compensatory damages in the amount of

18 $1,000,000.00, and punitive damages in the amount of $1,000,000.00.

19                                                    III.

20                                              DISCUSSION

21          A.      Plaintiff’s Deliberate Indifference Claim for Failure to Protect

22          Plaintiff argues that Defendants Juarez, Pereira, Reyna, Fernandez, Velasquez,

23 Maldonado, Schlichting, Chanelo, Peacock, Salcedo, Marquez, Gaddis, and Tafoya, were

24 deliberately indifferent to Plaintiff’s safety, resulting in his injuries that occurred during the riot.

25          Prison officials have a duty under the Eighth Amendment to protect prisoners from

26 violence at the hands of other prisoners as “[b]eing violently assaulted in prison is simply not
27 part of the penalty that criminal offenders pay for their offenses against society.” Farmer v.

28 Brennan, 511 U.S. 825, 833-34 (1994) (internal citations and quotation marks omitted); see also


                                                       8
 1 Cortez v. Skol, 776 F.3d 1046, 1050 (9th Cir. 2015); Clem v. Lomeli, 566 F.3d 1177, 1181 (9th

 2 Cir. 2009); Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). However, prison officials

 3 are liable under the Eighth Amendment only if they demonstrate deliberate indifference to

 4 conditions posing a substantial risk of serious harm to an inmate. Farmer, 511 U.S. at 842;

 5 Clem, 566 F.3d at 1181.

 6          Deliberate indifference is a high legal standard, under which “the prison official must not

 7 only ‘be aware of the facts from which the inference could be drawn that a substantial risk of

 8 serious harm exists,’ but that person ‘must also draw the inference.’ ” Toguchi v. Chung, 391

 9 F.3d 1051, 1057, 1060 (9th Cir. 2004) (quoting Farmer, 511 U.S. at 837). “If a prison official

10 should have been aware of the risk, but was not, then the official has not violated the Eighth

11 Amendment, no matter how severe the risk.” Id. (quoting Gibson v. County of Washoe, Nevada,

12 290 F.3d 1175, 1188 (9th Cir. 2002)).         Deliberate indifference is “a state of mind more

13 blameworthy than negligence” and “requires ‘more than ordinary lack of due care for the

14 prisoner’s interests or safety.’ ” Farmer, 511 U.S. at 835 (quoting Whitley v. Albers, 475 U.S.

15 312, 319 (1986)). It is well settled that deliberate indifference occurs when an official acted or

16 failed to act despite his knowledge of a substantial risk of serious harm. Farmer, 511 U.S. at

17 842; Clem, 566 F.3d at 1181.

18          1.     Defendants Juarez and Pereira

19          Plaintiff states that following the incident in the dining hall, the officers, not named in

20 this action, “then realized this was a race-based conflict.” Defendants Juarez and Pereira arrived

21 on the scene, were informed of the incident, and “were aware that the incident preceding their

22 arrival was a race-based conflict.” Plaintiff claims Defendants Juarez and Pereira then failed to

23 instruct Defendants Maldonado, Reyna, Velasquez, Schlichting, and Fernandez to secure the area

24 between where the black inmates and “other” inmates were laying in the yard while Inmate

25 Maiava was escorted through the yard.

26          In Plaintiff’s amended filings, he emphasizes that prior to the incident, the year 2014 was

27 a very violent year in terms of race-based conflicts, disturbances, and riots, particularly in the

28 large recreation yard, and states that Juarez and Pereira were on scene for most or all of these


                                                     9
 1 race-based conflicts that occurred in the recreation yard prior to the incident. Other than these

 2 general statements concerning the year 2014, Plaintiff’s statements that the non-party officers

 3 “then realized this was a race-based conflict,” and that Juarez and Pereira arrived on the scene

 4 thereafter and were aware the incident was a racial incident, are the only allegations in the

 5 complaint which refer to any knowledge on the part of Juarez and Pereira concerning potential

 6 danger to Plaintiff before Inmate Poumele began running across the yard. In Plaintiff’s second

 7 amended complaint, he also alleges Juarez only announced a code two alarm after the black

 8 inmates jumped up to protect Plaintiff, that Pereira then instructed officers to move forward

 9 toward the inmates, and that Juarez only announced a code three alarm after weapons were

10 deployed.

11          These facts are insufficient to demonstrate Juarez or Pereira were aware of any potential

12 danger specific to Plaintiff, let alone anything beyond what might reasonably be expected in a

13 typical prison setting during an incident like the one which was occurring at the time. See, e.g.,

14 Hudson v. Palmer, 468 U.S. 517, 526 (1984) (“Prisons, by definition, are places of involuntary

15 confinement of persons who have demonstrated proclivity for antisocial criminal, and often

16 violent, conduct.”); Berg v. Kincheloe, 794 F.2d 457, 461 (9th Cir. 1986) (observing prison

17 environment is “at best, tense[.]” “sometimes explosive,” and “always potentially dangerous.”).

18 The mere fact that Inmate Maiava was involved in a racial incident occurring between inmates

19 that did not directly involve the Plaintiff, in a different part of the prison where Plaintiff was
20 located, is insufficient to demonstrate that these Defendants knew of a substantial risk to

21 Plaintiff’s safety, let alone to extrapolate that they knowingly and purposely disregarded the fact

22 that Plaintiff was in significant danger. This is particularly true considering that when Inmate

23 Maiava was escorted through the yard, prison officials had in fact ordered all inmates to lay

24 down in the prone position for safety reasons, and thus appear to have been taking reasonable

25 measures to ensure the safety of all inmates in the area, including Plaintiff. The additional facts

26 in Plaintiff’s second amended complaint regarding the timing of when Juarez announced the
27 alarms, do not demonstrate that Defendants were deliberately indifferent to Plaintiff’s safety, but

28 rather demonstrate the officers were responding to a chaotic riot situation and taking reasonable


                                                    10
 1 steps to maintain control through coordinated tactics between the team of officers as the situation

 2 became more violent.

 3          For these reasons, Plaintiff fails to state a claim against Defendants Juarez and Pereira for

 4 deliberate indifference.

 5          2.      Defendants Maldonado, Reyna, Velasquez, Fernandez, and Schlichting

 6          Next, while Inmate Maiava was being escorted from the dining area through the yard,

 7 Plaintiff claims that Defendants Maldonado, Reyna, Velasquez, Fernandez, and Schlichting

 8 witnessed Inmate Poumele get up from the prone position, run into the black area, and begin

 9 attacking Plaintiff.

10          In the originally filed complaint, Plaintiff stated: “when the Defendants Maldonado,

11 Reyna, Velasquez[,] Fernandez, and Schlichting witnessed the Inmate Poumele get up from the

12 prone position and run to the ‘black’ area, they yelled ‘get down’ but did not deploy or utilize

13 their weapons immediately.” (ECF No. 1 at 8 (emphasis in original).) In Plaintiff’s first

14 amended complaint, Plaintiff changed this detail and stated: “none of the Defendants ordered

15 Inmate Poumele to get down, and they did not shoot or try to neutralize him.” (ECF No. 13 at 9

16 (emphasis in original).) In the first amended complaint, Plaintiff also alleged that “none of the

17 Defendants attempted to stop Inmate Poumele as he ran and attacked” Plaintiff, and that “all of

18 the Defendant[s] just watched the attack in a passive manner.” (ECF No. 13 at 9 (emphasis in

19 original).) Plaintiff’s first amended complaint also added the following details, which remain in
20 the second amended complaint: 1) the distance between Plaintiff and Inmate Poumele was

21 approximately 60 to 80 yards prior to the attack; 2) prior to the incident, the year 2014 was a

22 very violent year in terms of race-based conflicts, disturbances, and riots, particularly in the large

23 recreation yard; 3) Maldonado, Reyna, Velasquez, Fernandez, and Schlichting were on scene for

24 most or all of these race-based conflicts that occurred in the recreation yard prior to the incident;

25 and 4) Defendants were aware of the policy that inmates will be shot without warning if they get

26 up from the prone position when a disturbance occurs in the yard.
27          In the order screening Plaintiff’s first amended complaint, noting the omission of the fact

28 that the Defendants yelled for Inmate Poumele to get down, the undersigned informed Plaintiff


                                                     11
 1 that the Court need not accept contradictory allegations as true and notified Plaintiff that if he

 2 were to again attempt to amend his complaint, he must cogently explain the inconsistencies in his

 3 pleadings regarding these events. (ECF No. 14 at 10-12.) In addressing the Court’s concerns

 4 regarding the discrepancy, Plaintiff explains the inconsistency was an error “probably caused by

 5 the Plaintiff writing too fast, not concentrating, being heavily medicated or a combination of all

 6 of these things,” and states the second amended complaint is a better depiction of what occurred.

 7 (ECF No. 15 at 10.)

 8         Additionally, in the order screening Plaintiff’s first amended complaint, the Court

 9 explained that the Defendants were responding to a chaotic riot and that as described, the attack

10 on Plaintiff likely occurred in a manner of seconds. (ECF No. 14 at 13.) In the second amended

11 complaint, Plaintiff places additional emphasis on the alleged passive manner that the

12 Defendants acted in during the attack and now repeatedly alleges that the attack lasted thirty to

13 forty seconds while Defendants “just stood there, idle, and did nothing but watch the attack.”

14 (ECF No. 15 at 11.) Plaintiff makes the conclusory statement that the Defendants “had the

15 ability to protect the Plaintiff while he was being attacked, but they chose not to, by not

16 deploying or utilizing their weapons during the attack.” (Id.) Plaintiff emphasizes that the

17 Defendants were only ten to twenty yards away from where the attack was occurring and that

18 they had knowledge of how to protect Plaintiff. (Id. at 11-12.)

19         The Court notes that the description of the attack as lasting thirty to forty seconds was not

20 included in the previously filed complaints. Additionally, in the originally filed complaint,

21 Plaintiff stated that he “was in the prone position while Inmate Poumele cut him in the head the

22 first two (2) times then jumped up to defend himself when Poumele cut him the third (3) and

23 final time.” (ECF No. 1 at 8.) Such description of the attack was omitted in the amended

24 complaints. Plaintiff still alleges he was only cut three times during the thirty to forty second

25 attack described in the second amended complaint.

26         The rest of the facts in the second amended complaint are essentially the same as the

27 prior complaints. Plaintiff claims that Defendant Maldonado used a non-lethal weapon aimed at

28 a black inmate named Ellis, but failed to aim at the aggressor, Inmate Poumele. Plaintiff states


                                                    12
 1 that Defendant Reyna used another non-lethal weapon on two black inmates, but failed to aim it

 2 at Inmate Poumele. Plaintiff also identifies Officer Schlichting, and Defendants Velasquez and

 3 Fernandez as using non-lethal grenades which were thrown into the fight scene.

 4          The Court finds that Plaintiff has failed to demonstrate that any of these Defendants had

 5 prior knowledge that Plaintiff was going to be assaulted. The facts demonstrate the officers were

 6 taking actions to generally diffuse the situation for all inmates during the riot. According to the

 7 complaint, at the time Inmate Maiava was walked through the yard in handcuffs and gave the

 8 signal to the other Samoan inmate to attack, the black inmates and Samoan inmates had already

 9 been ordered into the prone position and were laying on the ground. Therefore, it appears the

10 prison officials were taking actions to arrest and remove Inmate Maiava from the dining area

11 where the original incident had occurred, and the officers had all inmates on the ground to

12 prevent any further violence. Based on these facts, there is no indication that any Defendants

13 were aware that Plaintiff was specifically in danger from Inmate Maiava nor that that they were

14 deliberately indifferent to such danger prior to Inmate Poumele running at Plaintiff.

15          As for the actions of the Defendant officers immediately before the attack when Inmate

16 Poumele began running toward Plaintiff and the officers allegedly did not yell to get down, and

17 failed to use their weapons during the initial attack, Plaintiff fails to demonstrate that the

18 Defendants were deliberately indifferent to his safety.         In the second amended complaint,

19 Plaintiff makes conclusory and speculative statements attempting to impute knowledge of how to
20 protect Plaintiff to the officers at the time of the attack, and attempting to impute a specific intent

21 to passively watch and allow the attack to continue on the part of the officers. Plaintiff cannot

22 impute such knowledge or intent to the officers involved based on these facts. As described, the

23 circumstances do not demonstrate that officers failed to reasonably take actions to protect

24 Plaintiff during the riot situation. Rather, the facts described only demonstrate that the officers

25 responded to the alarm situation, were ordered into a skirmish line, and deployed their weapons

26 when the situation escalated into a full-blown riot after the black and Samoan inmates
27 collectively got up from the prone position and were fighting each other. Further, the use of the

28 weapons as described demonstrates that the Defendants who fired the weapons were not


                                                      13
 1 deliberately disregarding any risk to Plaintiff but were taking appropriate and reasonable

 2 measures to handle a chaotic riot situation. Plaintiff’s own summary indicates that the collective

 3 use of the weapons by these officers, in fact, ended the incident, as Plaintiff states: “the force

 4 from the Defendants Schlichting, Velasquez and Fernandez[‘s] weapons had the desired effects

 5 of separating” the fighting inmates, and “all the combatants proned out on the grass.”

 6          For these reasons, Plaintiff fails to state a claim against Defendants Maldonado, Reyna,

 7 Velasquez, Fernandez, and Schlichting for deliberate indifference.

 8          3.      Defendants Chanelo, Peacock, Salcedo, Marquez, Gaddis, and Tafoya

 9          As for the remaining Defendants, the only action that Plaintiff identifies pertaining to

10 Defendants Chanelo, Peacock, Salcedo, Marquez, Gaddis, and Tafoya occurred after the attack,

11 where these Defendants were allegedly told by Plaintiff about his head injuries, but failed to

12 interview him about the exact cause of the injuries or inquire as to who the attacker was. Under

13 these alleged facts, none of these Defendants would be liable under the Eighth Amendment as

14 such actions do not demonstrate any action or failure to act despite a substantial risk of serious

15 harm to Plaintiff. See Farmer v. Brennan, 511 U.S. 825, 833-34 (1994); Clem v. Lomeli, 566

16 F.3d 1177, 1181 (9th Cir. 2009).

17          In sum, Plaintiff’s allegations fail to demonstrate “deliberate indifference” on the part of

18 any named Defendants, and even if Defendants were negligent in failing to protect, mere

19 negligence is insufficient to give rise to a constitutional violation. Accordingly, Plaintiff fails to
20 state a cognizable claim for relief under the Eighth Amendment for deliberate indifference.

21          B.      Plaintiff’s Claim for Failure to Provide Proper Medical Treatment

22          To maintain an Eighth Amendment claim based on deliberate indifference regarding

23 prison medical treatment, an inmate must show (1) a serious medical need, and (2) a deliberately

24 indifferent response by defendant. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). “A

25 serious medical need exists if the failure to treat a prisoner’s condition could result in further

26 significant injury or the unnecessary and wanton infliction of pain,” and “[t]he existence of an
27 injury that a reasonable doctor or patient would find important and worthy of comment or

28 treatment; the presence of a medical condition that significantly affects an individual’s daily


                                                     14
 1 activities; or the existence of chronic and substantial pain are examples of indications that a

 2 prisoner has a serious need for medical treatment.” McGuckin v. Smith, 974 F.2d 1050, 1059–

 3 60 (9th Cir.1992) (internal quotations and citations omitted), overruled on other grounds by

 4 WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997) (en banc).

 5          The second prong, a deliberate indifferent response, is met “by showing (a) a purposeful

 6 act or failure to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

 7 indifference.” Jett, 439 F.3d at 1096. Indifference may be apparent “when prison officials deny,

 8 delay or intentionally interfere with medical treatment, or it may be shown by the way in which

 9 prison physicians provide medical care.”          Id. (internal quotations and citation omitted).

10 Deliberate indifference is a high legal standard and medical malpractice or negligence is

11 insufficient to establish a constitutional violation. Toguchi v. Chung, 391 F.3d 1051, 1060 (9th

12 Cir. 2004); Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (noting that the

13 indifference to the medical needs must be substantial, and mere indifference, negligence, or

14 medical malpractice will not suffice to support the cause of action); Estelle v. Gamble, 429 U.S.

15 97, 106 (1976) (“Medical malpractice does not become a constitutional violation merely because

16 the victim is a prisoner.”). “A difference of opinion between a physician and the prisoner—or

17 between medical professionals—concerning what medical care is appropriate does not amount to

18 deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 988 (9th Cir. 2012) (citing Sanchez

19 v. Vild, 891 F.2d 240, 242 (9th Cir. 1989)), overruled on other grounds by Peralta v. Dillard, 744
20 F.3d 1076 (9th Cir. 2014). Rather, a plaintiff is required to show that the course of treatment

21 selected was “medically unacceptable under the circumstances” and that the defendant “chose

22 this course in conscious disregard of an excessive risk to plaintiff’s health.” Snow, 681 F.3d at

23 988 (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

24          Here, Plaintiff has failed to allege sufficient factual details demonstrating that any of the

25 Defendants were deliberately indifferent to a serious medical need. Plaintiff states that Vitto

26 responded to the incident and completed a medical report documenting the head injuries, but did
27 not refer him to a physician while on scene after the incident. After Vitto notified the other

28 nurse, Palomino, of the injuries, Plaintiff states he told Vitto and Palomino that he was


                                                     15
 1 experiencing severe head pains, and asked if they would refer him to a doctor for evaluation, but

 2 they both refused. At this point in the complaint, Vitto’s involvement ends, and Defendant fails

 3 to state a claim against Defendant Vitto, as the bare allegation that a medical official allegedly

 4 refused to abide by a demand from a patient to see another medical official does not state a claim

 5 for deliberate indifference to a medical need. See Snow v. McDaniel, 681 F.3d 978, 988 (9th

 6 Cir. 2012).

 7          Then, Plaintiff states between October 22, 2014, and November 2, 2014, he submitted

 8 several medical sick call request slips stating he was experiencing head pain, and that between

 9 these dates, he met personally with Palomino and notified her about severe pain and asked her to

10 refer him to a doctor to evaluate the head injuries. Plaintiff does not provide any details about

11 how many times he met with Vitto, what dates he met with Vitto, nor whether he received or

12 didn’t receive any treatments, diagnoses, or medications. Plaintiff does not even state that Vitto

13 refused to refer him to a doctor during this time, only averring that he was “finally referred” to a

14 doctor by another nurse, B. John, not named as a party. Then Plaintiff states he continuously

15 complained of severe head pains to Palomino and B. John between November 3, 2014, and

16 November 19, 2014, and that on November 20, 2014, he “finally” received an x-ray of his skull

17 from Doctor Akanno. At this point in the complaint, Palomino’s involvement ends, and the

18 Court finds that Defendant fails to state a claim against Defendant Palomino. Given the limited

19 factual details concerning these multiple visits with Palomino which Plaintiff failed to cure on
20 amendment, Plaintiff’s allegations only show a difference in opinion between the patient and the

21 medical official, and a medical official’s alleged refusal to abide by a demand from a patient,

22 without more, does not state a claim for deliberate indifference to a medical need. See Snow v.

23 McDaniel, 681 F.3d 978, 987 (9th Cir. 2012).

24          Plaintiff states that next, on November 25, 2014, Doctor Akanno scheduled an x-ray skull

25 exam follow-up so that Plaintiff “could get” a CAT scan “to see” if he had an occult fracture or

26 intracranial injury. Plaintiff was then transferred to a different yard in the prison and assigned to
27 a Doctor Patel. Plaintiff states that he met with Patel on several occasions between November

28 29, 2014, and May of 2016, notifying him that “he was experiencing severe head pains and that


                                                     16
 1 he needed to receive a CAT-scan of his head so that he could see if he had a[n] occult fracture or

 2 intracranial injury which had been ordered by” Doctor Akanno. Plaintiff claims that Patel

 3 refused to follow up on Doctor Akanno’s previous order and refused to schedule Plaintiff for a

 4 CAT scan. First, it is not clear to the Court that Doctor Akanno in fact ordered a CAT scan or

 5 whether it was simply discussed as a potentiality during the x-ray exam. Further, even if it was

 6 ordered, Plaintiff does not provide any details about how many times or what dates he met with

 7 Patel, nor whether he received or didn’t receive any other treatments, diagnoses, or medications.

 8 Plaintiff’s allegations, at most, only appear to show a potential difference in opinion between the

 9 two doctors, and “[a] difference of opinion . . . between medical professionals—concerning what

10 medical care is appropriate does not amount to deliberate indifference.” Snow, 681 F.3d at 988

11 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

12          In summary, the facts alleged do not even appear to rise to the level of medical

13 malpractice or negligence, let alone demonstrate any of the Defendants denied, or intentionally

14 interfered with necessary medical treatment, or that the decision was medically unacceptable or

15 chosen with a conscious disregard of an excessive risk to Plaintiff’s health. Snow, 681 F.3d at

16 988; Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). Accordingly, Plaintiff fails to state a

17 cognizable claim under the Eighth Amendment against Defendants Vitto, Palomino, and Patel

18 for deliberate indifference to a medical need.

19          C.     Plaintiff’s Claim for Violation of the Equal Protection Clause

20          Plaintiff also alleges that his equal protection rights were violated. The Equal Protection

21 Clause of the Fourteenth Amendment requires that persons who are similarly situated be treated

22 alike. City of Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 439 (1985). An equal

23 protection claim may be established in two ways. The first method requires a plaintiff to show

24 that the defendant has intentionally discriminated against the plaintiff on the basis of the

25 plaintiff’s membership in a protected class. Thornton v. City of St. Helens, 425 F.3d 1158, 1167

26 (9th Cir. 2005); Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001). The second
27 requires that Plaintiff have received disparate treatment compared to other similarly situated

28 inmates without a rational basis for that difference in treatment. Village of Willowbrook v.


                                                    17
 1 Olech, 528 U.S. 562, 564 (2000).

 2          Plaintiff claims that Defendants Chanelo and Peacock violated Plaintiff’s equal protection

 3 rights when they ordered all the black inmates, including Plaintiff, to be strip-searched and

 4 ordered all of their personal clothing and property to be destroyed, while they did not strip-search

 5 the other inmates, including Inmates Maiava, Poumele, and Bautista, and allowed those inmates

 6 to keep their personal clothing and property, and did not take these items for evidence. .

 7          Plaintiff’s allegations, liberally construed, are sufficient to state a cognizable claim

 8 against Defendants Chanelo and Peacock for violation of the Equal Protection Clause.

 9                                                  IV.

10                           CONCLUSION AND RECOMMENDATION

11          Plaintiff’s second amended complaint states a cognizable claim against Defendants

12 Chanelo and Peacock for violation of the Equal Protection Clause of the Fourteenth Amendment.

13 However, Plaintiff fails to state a cognizable claim for deliberate indifference under the Eighth

14 Amendment for failure to protect against Defendants Juarez, Pereira, Maldonado, Reyna,

15 Velasquez, Fernandez, Chanelo, Peacock, Gaddis, Tafoya, Marquez, Salcedo, or Schlichting.

16 Plaintiff also fails to state a claim for deliberate indifference to a medical need under the Eighth

17 Amendment against Defendants Vitto, Palomino, or Patel.

18          Based upon the allegations in Plaintiff’s original, first and second amended complaints,

19 the Court is persuaded that Plaintiff is unable to allege any additional facts that would support a
20 claim for deliberate indifference for a failure to protect during the riot, and for deliberate

21 indifference to a serious medical need, and further amendment would be futile. See Hartmann v.

22 CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013) (“A district court may deny leave to amend when

23 amendment would be futile.”) Based on the nature of the deficiencies at issue, the Court finds

24 that further leave to amend is not warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th. Cir.

25 2000); Noll v. Carlson, 809 F.2d 1446-1449 (9th Cir. 1987).

26 ///
27 ///

28 ///


                                                    18
 1          Based on the foregoing, it is HEREBY RECOMMENDED that:

 2          1.      This action proceed on Plaintiff’s claim of violation of the Equal Protection

 3                  Clause against Defendants Chanelo and Peacock;

 4          2.      Plaintiff’s claim for deliberate indifference for failure to protect during the riot be

 5                  dismissed for failure to state a cognizable claim for relief;

 6          3.      Plaintiff’s claim for deliberate indifference to a serious medical need be dismissed

 7                  for failure to state a cognizable claim for relief;

 8          4.      The matter be referred back to the undersigned for initiation of service of process;

 9                  and

10          5.      The Clerk of Court is directed to randomly assign a District Judge to this action.

11          The Findings and Recommendations will be submitted to the United States District Judge

12 assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty (30) days

13 after being served with these Findings and Recommendations, Plaintiff may file written

14 objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

15 Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

16 specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

17 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

18
     IT IS SO ORDERED.
19
20 Dated:        July 23, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                       19
